DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-26.

Applicants' arguments, filed 06/02/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 7, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (CN 101619402A, Jan. 6, 2010).
Su et al. disclose a tungsten-nickel-copper alloy (abstract). It may be used as X-ray shielding materials in the medical industry (¶ [0004]). The tungsten-nickel-copper alloy contains 90 to 97% by weight tungsten, and the balance is nickel (i.e. additive) and copper. Preferably the tungsten nickel copper alloy is 95WNiCu (¶ [0055]). 

	In regards to instant claims 1 and 15 reciting wherein the medical device has improved strength as compared to stainless steel, cobalt alloys and chromium alloys, the alloy of Su et al. is substantially the same as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the alloy of Su et al. to have improve strength as compared to stainless steel, cobalt alloys and chromium alloys. 

Response to Arguments
	Applicant argues that a combined weight percent of copper and tungsten that is at least 95% is absent from the reference.
	The Examiner disagrees. The reference discloses 95WNiCu. As such, Applicant’s argument is unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 7-10 and 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cichocki (US 2008/0147118, Jun. 19, 2008) in view of Chai et al. (Antibacterial effect of 317l stainless steel contained copper in prevention of implant-related infection in vitro and in vivo, Aug. 26, 2011).
Cichocki discloses a medical device formed from an alloy of tungsten (¶ [0011]). The medical device may be an orthopedic device, a suture clip, a cannula, a suture needle, or any device used in the medical profession that may be made from tungsten alloy (¶ [0010]). The tungsten alloy may comprise one or more metals selected from rhenium, osmium, tantalum, or molybdenum (i.e. additive). The metal other than tungsten may be present in an amount up to about 30 weight percent of the alloy (¶ [(0011]). Tungsten alloys have exceptionally high stiffness (¶ [0004]). To impart improved bending strength and stiffness to the medical device, the medical device is heated to a temperature below the recrystallization temperature of the tungsten alloy (¶ [0015]). 
Cichocki differs from the instant claims insofar as not disclosing wherein the tungsten alloy comprises copper.

It would have been prima facie obvious to one of ordinary skill in the art to have incorporated copper into the tungsten alloy of Cichocki motivated by the desire to reduce bacterial infections that may arise from use of the medical device comprising tungsten alloy as taught by Chai et al. 
In regards to the amount of tungsten, copper and molybdenum recited in the instant claims, Cichocki discloses wherein the metal other than tungsten may be present in an amount up to about 30 weight percent of the alloy. Thus, it would have been obvious to one of ordinary skill in the art to have the tungsten alloy comprise, for example, 4% copper, 1% molybdenum, and 95% tungsten, wherein the amount of metal other than tungsten is 5%, which is up to about 30 weight percent of the alloy. 
In regards to instant claims 1, 15 and 16 reciting a medical device having improved strength, surface hardness and/or wear resistance properties as compared to stainless steel, cobalt alloys, and chromium alloys, Cichocki discloses wherein tungsten alloys have exceptionally high stiffness and wherein the medical device has improved bending strength and stiffness. Therefore, it would have been obvious to one of ordinary . 

2.	Claims 4-6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cichocki (US 2008/0147118, Jun. 19, 2008) in view of Chai et al. (Antibacterial effect of 317l stainless steel contained copper in prevention of implant-related infection in vitro and in vivo, Aug. 26, 2011) and further in view of Furst et al. (US 2009/0200177, Aug. 13, 2009). 
	The teachings of Cichocki and Chai et al. are discussed above. Cichocki and Chai et al. do not disclose wherein the tungsten alloy comprises nitrogen, oxygen, and carbon, has an average yield strength of at least about 70 ski, an average ultimate tensile strength of at least about 60 ksi, an average grain size of about 5.2-10 ASTM, an average tensile elongation of at least about 25%, an average hardness of at least about 60 at 77ºC, and an average density of at least about 11.5 gm/cc.
	However, Furst et al. disclose a method and process for at least partially forming a medical device that is least partially formed of a novel metal alloy (abstract). The novel metal alloy include a certain amount of carbon and oxygen. These two elements have been found to affect the forming properties and brittleness of the novel metal alloy. The novel metal alloy includes up to about 200 ppm carbon (up to 0.02%) and up to about 150 ppm oxygen (up to about 0.015%). The carbon to oxygen atomic ratio in the novel metal alloy is generally at least about 2:1 (¶ [0016]). The novel metal alloy also includes a controlled amount of nitrogen. Large amounts of nitrogen in the novel metal alloy can adversely affect the ductility of the novel metal alloy. The novel metal alloy 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated up to 0.02% carbon and up to about 0.015% oxygen into the tungsten alloy of Cichocki motivated by the desire to impart desirable forming properties and brittleness to metal alloys used in medical devices as taught by Furst et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated less than about 0.003% nitrogen into the tungsten alloy of Cichocki motivated by the desire to impart desirable ductility to metal alloys used in medical devices as taught by Furst et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the tungsten alloy of Cichocki to have an average yield strength of at least about 70 ksi, an ultimate tensile strength of at least about 60 UTS (ksi), an average grain size of about 5.2-10 ASTM, an average tensile elongation of about 25-35%, an 
	In regards to instant claim 6 reciting an oxygen to carbon atomic ratio of about 0.2:1 and up to about 50:1, Furst et al. disclose a carbon to oxygen atomic ratio of at least 2:1, which equates to an oxygen to carbon atomic ratio of at least 1:2. 
	In regards to instant claims 4 and 6 reciting an oxygen to nitrogen atomic ratio is at least about 1.2:1 and up to 100:1 and a carbon to nitrogen atomic ratio of at least about 2:1 and up to about 100:1, Furst et al. disclose substantially the same amount of carbon, oxygen, and nitrogen as the claimed invention. Therefore, it would have been obvious that Furst et al. disclose an atomic ratio of oxygen to nitrogen and an atomic ratio of carbon to nitrogen meeting the instant claims. 

3.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cichocki (US 2008/0147118, Jun. 19, 2008) in view of Chai et al. (Antibacterial effect of 317l stainless steel contained copper in prevention of implant-related infection in vitro and in vivo, Aug. 26, 2011) and further in view of Piveteau et al. (EP 1,891,988, Feb. 27, 2008).
	The teachings of Cichocki and Chai et al. are discussed above. Cichocki and Chai et al. do not disclose wherein the medical device includes a biological agent and a polymer coating.
However, Piveteau et al. disclose obtaining high drug loading and slow drug release with a porous coating (¶ [0003]). The coating can be made of polymers. The 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a polymer coating containing a drug (i.e. biological agent) onto the medical device of the Cichocki in order to have a device that delivers drugs to a subject in need thereof as taught by Piveteau et al. 

Response to Arguments
	Applicant argues that there is no teaching that copper can be successfully added to the tungsten in the amounts defined in the claims to successfully create an alloy.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Obviousness does not require absolute predictability. See MPEP 2143.02. The tungsten alloy of Cichocki may comprise other metals besides tungsten. Copper is a metal. Therefore, there is a reasonable expectation of success that copper can be successfully added to the tungsten alloy. Also, Cichocki discloses wherein metal other than tungsten may be present in an amount up to about 30 weight percent. The instant claims recite 1-45% copper. Therefore, there is a reasonable expectation of success that the claimed amount of copper can be successfully added to the tungsten alloy. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that there is no teaching in the prior art that the addition of copper to tungsten will improve the antibacterial properties of the tungsten-copper alloy.


Conclusion
Claims 1-26 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612